DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6, 9-17, and 20-24 are pending in the application. Claims 1, 11, and 15 are currently amended. Claims 7, 8, 18, and 19 have been canceled. Claims 21-24 are new. 

Response to Arguments
With regard to Applicant’s remarks dated March 1, 2021:
Regarding the rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicants argue at page 8 of the Remarks, as filed that “while Burnett describes obtaining “subscriber data”, “determin[ing] if a Subscriber meets conditions for an update offer”, and “generat[ing] an update offer”, Burnett does not teach or suggest selecting messages “based on a lifecycle phase and a desired outcome indicated in the messages” as recited in amended claim 1. Nor does Burnett contemplate selecting messages in this manner to “reduce a number of messages that do not advance the desired outcome for the user”. Examiner agrees to the extent that Burnett doesn’t teach that messages are selected from a group. In Burnett the message is generated and includes an indication of on a lifecycle phase [subscriber status data] and a desired outcome [desire for the user to accept the offer] “while Roberts discloses returning “multiple messages… to the client for each category to which the user may be subscribed,” Roberts has not been shown to remedy this deficiency of Burnett”. Examiner disagrees. In Roberts, the selection of the messages from the plurality of messages is based on a lifecycle phase [user attributes such as subscription names, media viewership authorization, etc.] and a desired outcome indicated in the messages [messages that will most likely succeed in getting the user to click on the link in the message and complete the sought transaction], which reduces a number of messages that do not advance the desired outcome for the user [targeted messages are designed to reduce a number of messages needed for the user to click on the URL and complete the purchase] (par. [0084]-[0089]). Thus, Applicant’s argument cannot be held as persuasive. Regarding other independent claims 11 and 15, Applicants presented analogous arguments that are not persuasive for the same reasons.
As to any arguments not specifically addressed, they are the same as those discussed above.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 14-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (US Patent 9,691,082 B1) in view of Roberts et al. (US 2004/0044569 A1).
As to claim 1, Burnett teaches a computer-implemented method (abstract), comprising:
identifying a current user lifecycle phase of a user lifecycle model for a user [obtaining subscriber data] (col. 7 lines 3-18);
identifying a desired outcome for the user for the current user lifecycle phase [determining if a subscriber meets the conditions for an update offer as specified by the rules and attempting to get the user to renew subscription or purchase service] (col. 7 lines 32-39);
identifying a message eligible to be shown to the user based upon the current user lifecycle phase for the user [generating a subscription update offer] (col. 7 lines 56-67); 
wherein the message to be shows includes an indication of on a lifecycle phase [subscriber status data] and a desired outcome [desire for the user to accept the offer] (col. 7 lines 40-53), which reduces a number of messages that do not advance the desired outcome for the user [personalized message is targeted to the user such as to  and
causing an application to display the message to the user [offer is presented to the user] (col. 8 lines 1-24).
Burnett fails to teach that there are multiple messages that are eligible to be shown to the user and selecting messages from the plurality of messages eligible to be shown to the user based on a likelihood that presentation of the messages will advance the desired outcome for the current user lifecycle phase for the user. In Burnett, the update offer is personalized for the user based on the lifecycle phase and desired outcome.
Roberts teaches identifying a plurality of messages eligible to be shown to the user based on a likelihood that presentation of the messages will advance the desired outcome [identifying multiple variants of a targeted message that can be presented to the user attempting to get user to click on the URL and purchase a product or a service] (par. [0080]); and
selecting messages from the plurality of messages eligible to be shown to the user based on a likelihood that presentation of the messages will advance the desired outcome for the current user lifecycle phase for the user [selecting targeted messages that are most appropriate to the user based on attributes such as subscription names, media viewership authorization. Service name list that includes relevant expiration dates for subscriptions is also considered] (par. [0058], [0060], [0081], [0082]), wherein the selection of the messages is based on a lifecycle phase [user attributes such as subscription names, media viewership authorization, etc.] and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Burnett by having multiple messages that are eligible to be shown to the user and selecting messages from the plurality of messages eligible to be shown to the user based on a likelihood that presentation of the messages will advance the desired outcome for the current user lifecycle phase for the user in order to provide an alternative way of presenting targeted messages such that most appropriate message is selected from already existing pool of messages instead of a custom message being prepared on demand where both techniques were well known in the art before the effective filing date.

As to claim 2, Burnett in view of Roberts teaches that the plurality of messages comprise messages specifying a user lifecycle phase that is the same as the current user lifecycle phase for the user [Burnett teaches update offer messages that specify a user’s current lifecycle phase] (col. 7 lines 54-67).



As to claim 4, Burnett in view of Roberts teaches that the messages are selected from the plurality of messages further using one or more governance rules (par. [0058], [0060], [0081], [0082] in Roberts; also rules 204 in Burnett).

As to claim 5, Burnett in view of Roberts teaches that the messages are selected from the plurality of messages further based upon a previous interaction by the user with the application [previously used variant that was not successful is removed from a pool of messages to select from] (par. [0081] in Roberts).

As to claim 6, Burnett in view of Roberts teaches that the previous interaction comprises an interaction by the user with the application prior to viewing a message, while viewing a message, or after viewing a message [previously used variant that was not successful is removed from a pool of messages to select from] (par. [0081] in Roberts).

As to claim 9, Burnett in view of Roberts teaches that the application presents the selected messages in an in-application programmable messaging surface [email application, SMS application, MMS application (col. 5 lines 33-47 in Burnett).



	As to claim 11, Burnett in view of Roberts teaches a computer-readable storage medium having computer-executable instructions stored thereupon (col 6 lines 55-67 in Burnett) which, when executed by a processor, cause the processor to perform the method steps as discussed per claim 1 above. It is noted that specification explicitly excludes transitory media such as signals and waves from recitation “computer-readable storage medium” in par. 0058 of the specification as filed. Therefore, “computer-readable storage medium” is interpreted in light of the specification as a “non-transitory” medium.

	As to claims 12 and 14, Burnett in view of Roberts teaches all the elements as discussed per method claims 3 and 8 above.

	As to claim 15, Burnett in view of Roberts teaches a computing device (Fig. 2 in Burnett), comprising a processor; and a memory storing instructions executable by the processor to perform the method steps as discussed per claim 1 above.
	
	As to claims 16, 17, and 20, Burnett in view of Roberts Burnett in view of Roberts teaches all the elements as discussed per method claims 3, 5, and 10 above.

As to claim 21, Burnett in view of Roberts teaches that the selection of the messages is further based on one or more governance rules defining a time period during which a message of the messages is displayed [message is displayed while player is used in Roberts and during a time when the user is eligible for personalized promotional offer in Burnett] and selecting the messages that indicate an event within a time period [selected messages indicate a promotion event that the user can take advantage of during a time period, e.g., 14 day trial period in Roberts] (par. [0084-0089] in Roberts; also rules 204 in Burnett).

As to claim 22, Burnett in view of Roberts teaches that the selection of the messages is further based on one or more governance rules, wherein the governance rules are updated based on user activity data defining user action taken in response to receiving a message of the selected messages (par. [0063-0064] in Roberts).

As to claim 23, Burnett in view of Roberts teaches that the selection of the messages is based on a match between the current user lifecycle phase and the lifecycle phase and the desired outcome indicated in the messages (par. [0058-0060] in Roberts).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. in view of Roberts et al. and in further view of Riscutia et al. (US 2018/0067754 A1).

Riscutia is directed to providing targeted messages on a client device (abstract). In particular, Riscutia teaches that the desired outcome for the current user lifecycle phase comprises the user using a network storage service to store files created with or accessible by an application configured to present the selected messages (Fig. 6, par. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Burnett in view of Roberts by having the desired outcome for the current user lifecycle phase comprise the user using a network storage service to store files created with or accessible by an application configured to present the selected messages in order to encourage the user to take a particular action that benefits seller of service.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. in view of Roberts et al. and in further view of Levin et al. (US 2017/0186035 A1).
As to claim 24, Burnett in view of Roberts teaches all the elements except that the plurality of messages is received from a plurality of sources comprising product groups and feature groups of an organization.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Burnett in view of Roberts by having the plurality of messages is received from a plurality of sources comprising product groups and feature groups of an organization in order to be able to obtain and present a variety of different content for the user based on user attributes such as to ensure the desired outcome is met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442